id office uilc cca-624121-09 -------------- number release date from ------------------- sent wed pm to -------------------- cc --------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- subject re assessment aar question tmp tier bankruptcy there is no conversion see page et seq of the attached chapter21 pdf chapter bankruptcy and tefra i background and purpose of tefra in the tax equity and fiscal responsibility act of tefra congress added sec_6221 through to the internal_revenue_code this subchapter revolutionized the procedures used for both examining partnership returns and resolving disputes arising over partnership items prior to the enactment of the tefra partnership procedures each partner's tax_liability with respect to an investment in a partnership was determined independently of any other partner's tax_liability with respect to the same partnership a settlement in which one partner agreed with the internal_revenue_service irs was not binding on any other partner or on the service in dealing with other partners a judicial determination of an issue relating to items flowing from a partnership was not binding on any partner other than those partners who were parties to the judicial proceeding therefore any number of separate proceedings brought by various partners yet involving the same partnership and issues might go forward and end with disparate and inconsistent results in enacting the tefra partnership audit and litigation procedures congress contemplated that the tax consequences of partnership items would be determined at the partnership level through a unified administrative or judicial proceeding even though the tax_liability that results from such a determination is imposed on the individual partners partnership items include any item that the partnership is required to determine under subtitle a to the extent the service has determined by regulation that the item is more appropriately determined at the partnership level than at the partner level see sec_6231 and regulations thereunder ii the need for a chapter on tefra pursuant to sec_6231 the service has the authority to determine by regulation that certain items that would otherwise be treated as partnership items may be treated as nonpartnership_items to the extent that their treatment as partnership items will interfere with the effective and efficient enforcement of the tax laws the internal_revenue_code and the temporary regulations have identified bankruptcy as one of the special enforcement areas that allow the service to proceed separately against a partner with respect to converted partnership items sec_6231 sec_301_6231_c_-7 when a partner in a tefra partnership files for bankruptcy questions arise regarding the timing and scope of this conversion of partnership items to nonpartnership_items its effect on the tefra proceeding and on the statute_of_limitations the provisions of bankruptcy code sec_362 and sec_505 also come into play similar questions arise when it is the partnership itself rather than a partner which files a petition in bankruptcy iii effect of bankruptcy on partnership items a as mentioned above it has been determined that the treatment of items as partnership items with respect to a partner named as a debtor in a bankruptcy proceeding will interfere with the effective and efficient enforcement of the internal revenue laws sec_301_6231_c_-7 b the regulation provides accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner with respect to which the united_states could file a claim for income_tax due in the bankruptcy proceeding shall be treated as nonpartnership_items as of the date the petition naming the partner as debtor is filed in bankruptcy c there are therefore two overlapping requirements that must be met before partnership items will convert the government must be able to file in the bankruptcy proceeding a claim secured administrative priority or general unsecured for income_tax and the items must arise in a taxable_year of the partnership which ended on or before the last day of the latest taxable_year of the partner for which a claim could be filed this can be further reduced to a simple three part test if a the partnership taxable_year has ended ________________________ b the partner's or estate's taxable_year in which the partnership in 89_tc_198 the tax_court ruled that the secretary's determination that bankruptcy presents special enforcement considerations was manifestly reasonable and upheld the validity of the temporary_regulation id pincite items are reported has ended and c the bankruptcy proceeding is still open at the time the partner's or estate's year ends so that a claim could be filed then the partnership items for the partnership year will convert d within the meaning of the temporary_regulation the term claim is broadly interpreted as meaning both a proof_of_claim filed pursuant to u s c sec_501 and a request for administrative expenses administrative claim filed pursuant to sec_503 since administrative expenses arise postpetition items relating to both prepetition and postpetition years can convert e f also in any bankruptcy case a claim could be filed in other words the service does not read into the word could a requirement that the debtor's taxable years be examined on their merits to determine whether an actual liability exists rather the service's position is that a claim can always be filed and that conversion is automatic given the foregoing perhaps the key to determining which partnership items convert is to determine the latest taxable_year of the partner for which the service could file a claim for income_tax in the partner s bankruptcy proceeding in doing so it is logical to look to the latest year during which the bankruptcy_estate is in existence and it retains the partnership_interest once this period is ascertained work back from there _________________________ in a chapter or proceeding the term partner would within the meaning of sec_301_6231_c_-7 presumably mean the bankruptcy_estate since property of the estate would include the debtor's partnership_interest see sec_6231 the term partner includes other persons whose tax_liability is determined by taking partnership items into account in a chapter case the bankruptcy_estate does not cease to exist upon the granting or denial of a discharge even though these acts lift the automatic_stay the rule for determining when a partnership_interest terminates with respect to a chapter estate is that it terminates on the date on which the partnership_interest was liquidated by the trustee abandoned under b c sec_554 or the estate was closed under b c whichever event occurs first in a chapter proceeding the estate terminates upon dismissal or unless otherwise provided in the plan or confirmation order upon confirmation in a chapter case the bankruptcy_estate arguably remains in existence until the case is dismissed or closed see 235_f3d_31 1st cir the service may file a section a claim for post-petition taxes so it is possible that the partnership items will be subject_to the bankruptcy proceeding g miscellaneous provisions at the time a bankruptcy petition is filed the taxpayer may elect pursuant to sec_1398 to split his taxable_year into two short years pursuant to bankruptcy code the service may file a claim for post-confirmation liabilities h examples example a partner files a chapter bankruptcy on date the plan is confirmed on date the partnership's taxable_year ends on date as of date the taxable years and prior years have converted the partnership items for the taxable_year would not convert as neither of the two requirements set forth in sec_301_6231_c_-7 have been satisfied a b upon confirmation the chapter bankruptcy_estate ceased to exist and therefore no claims could be filed after date and the partnership's taxable_year has not ended by date ie there is no tax due and owing for the tax_year for which a claim could be filed we next look to it is clear that the bankruptcy_estate was in existence throughout and that a claim for the estate's income_tax_liability an administrative claim could be filed also the partnership's taxable_year has ended for therefore is the latest year for which a claim could be filed by the government in the partner's bankruptcy proceeding accordingly all partnership items for and the earlier years convert in certain situations partnership items arising in the year the partner files bankruptcy may not convert until some time in the future example a partner files a chapter bankruptcy on september ___________________ example assumes the estate's inability to determine its liability with respect to its partnership_interest as the partnership's taxable_year would not have ended by date the partnership items will not convert on the petition date because absent an election by an individual debtor to split the year of bankruptcy into two short taxable years pursuant to sec_1398 no claim could be filed in the bankruptcy proceeding and again assuming a calendar_year partnership the partnership's taxable_year had not ended on or before date if however the bankruptcy_estate is in existence throughout then becomes the latest year for which a claim could be filed and all prior years including will convert thus additional years may convert during the pendency of a bankruptcy proceeding even after a plan has been confirmed for instance in chapter proceedings the service may file claims under section of the bankruptcy code for post-confirmation liabilities during the pendency of the case iv effect of bankruptcy on tefra proceeding a partnership in bankruptcy the automatic_stay does not prevent the service from issuing a notice of final partnership administrative adjustments fpaa since in a deficiency proceeding the service is permitted to issue a statutory_notice_of_deficiency see u s c sec_362 nor in the service's view does the bankruptcy of a partnership stay the commencement or continuation of a tefra partnership proceeding see 95_tc_51 and 95_tc_388 in western reserve the tax_court addressed the question of whether u s c sec_362 applied to prevent the individual partners of a bankrupt partnership from filing petitions for redetermination of the partnership adjustments determined by the respondent in the final_partnership_administrative_adjustment fpaa in answering that question the court pointed out that although the purpose of a partnership proceeding is to redetermine the adjustments made in an fpaa it was the tax_liability of the individual partners which was ultimately affected by the proceeding the court then stated to argue that the partnership proceeding requires the tax_court to make determinations with respect the items of income gain loss or credit of the partnership rather than the individual partners and that the proceeding involving a bankrupt partnership thus concerns the partnership not the partner is to exalt form over substance the rationale behind the western reserve opinion is as follows a b c d e even under pre-tefra law the starting point in reviewing a deficiency determined against an individual partner was adjustments made at the partnership level under pre-tefra law the bankruptcy of the partnership would not preclude the individual partner from filing a petition to redetermine a deficiency which included partnership adjustments the tax_court therefore saw no reason for a different rule simply because adjustments to a partnership return are now redetermined in a unified proceeding binding on all partners who are parties partners whose tax_liabilities will be affected by the outcome of a partnership proceeding continued to be the real parties_in_interest in any partnership audit or litigation proceeding the partnership proceeding is simply a conglomeration or aggregation of the affected parties underlying these reasons is the service’s position that it is not the partnership but rather the partner filing the petition in tax_court who is the petitioner see 85_tc_900 n sec_6226 t c rule conclusion the partnership bankruptcy proceeding involved a different party ie the partnership than the tefra partnership proceeding in tax_court and therefore the automatic_stay did not prevent the individual partners from filing a petition in the tax_court for the partnership under the tefra provisions in western reserve the tax_court also dismissed petitions filed by the receiver of the debtor partnership for lack of jurisdiction on grounds that the order appointing the receiver while empowering him to perform the duties of a tmp in proceedings before the service or other tax or administrative agency did not specifically grant the receiver the authority to file a tax_court petition the receiver who was never a partner could not qualify as tmp under sec_6231 or b and the commissioner never purported to select the receiver as tmp generally a bankruptcy trustee would likewise be ineligible to serve as tmp the continuing validity of this rationale was f questioned in third dividend v commissioner tcmemo_1994_412 rev'd 88_f3d_821 9th cir which held that this rationale does not apply to a partnership that is itself a pass-thru_partner the service follows western reserve in chef's choice produce ltd judge scott explicitly adopted the reasoning of western reserve in holding that the continued existence of the partnership entity chef's choice was liquidated through chapter bankruptcy is not essential to the operation of the tefra partnership procedures the rationale for the decision is chef's choice is as follows a sec_701 provides that for income_tax purposes partnerships are not taxable entities instead a partnership is a conduit in which the items of partnership income deduction and credit are allocated among the partners for inclusion in their respective income_tax returns b when enacting the partnership audit and litigation procedures congress contemplated the use of a unified proceeding in which all items of partnership income loss deduction or credit that affect each partner's tax_liability would be uniformly adjusted at the partnership level c therefore in spite of the fact that a partnership is not a taxable entity in the litigation context congress adopted the so-called 'entity theory' of partnership jurisprudence i r c chef's choice t c pincite citing 94_tc_794 conclusion adoption of the above-described entity_theory does not cause a proceeding with respect to readjustment of partnership items to be a proceeding of the partnership rather than a proceeding of the partners while it is becoming clear given western reserve and chef's choice that a tefra partnership proceeding should not be stayed simply because the partnership is in bankruptcy there is also the question of whether a redetermination of items set forth in an fpaa can be made by the bankruptcy court pursuant to u s c sec_505 in american principals leasing corp v united_states no 0101-gt m s d cal date aff'd f 2d 9th cir the district_court sitting as a bankruptcy court held that sec_505 of the bankruptcy code only confers jurisdiction to determine the tax_liability of the debtor or the debtor's estate and thus the court lacked jurisdiction to determine the tax_liability of the nondebtor partners in the debtor partnerships the court lacked jurisdiction to determine the tax consequences of the partnership activities engaged in by the debtor partnerships because such a determination would be tantamount to determining the tax_liability of the nondebtor partners since partnerships are not taxable entities for federal_income_tax purposes and the court had jurisdiction under sec_505 to determine the tax_liability if any of the flow through entity the ninth circuit affirmed relying in part on the second circuit's opinion in re 843_f2d_90 2nd cir it is also noteworthy that the ninth circuit reached the conclusion that sec_505 of the bankruptcy code should be interpreted narrowly notwithstanding the claim of the debtor that a determination of the tax consequences of the partnerships' activities was essential to its chapter reorganization the tax_court also cited american principals leasing for the proposition that a bankruptcy court lacks jurisdiction to determine the tax_liability of nondebtor partners for the activities of a debtor partnership or to determine the tax consequences of the partnership's activities the service likewise believes that sec_505 should be interpreted narrowly to limit the authority of the bankruptcy courts to determine only the tax_liability of the debtor and the bankruptcy_estate notice under the uniform_partnership_act partnerships are governed by the laws of the state where they are formed in states which have enacted the uniform_partnership_act the bankruptcy of a partnership or a partner dissolves the partnership except for the winding up of partnership affairs and the completion of transactions begun but not yet finished uniform_partnership_act 92_tc_804 27_br_385 bankr s d n y aff'd 46_br_222 s d n y contra 65_br_566 bankr c d cal thus in addition to the notice requirements of the internal_revenue_code the bankruptcy of a partnership may require notice to a state official state law should be consulted to determine the official to notice for legal proceedings concerning a dissolved partnership typically the official will be the secretary of state b partner in bankruptcy to the extent that a partner's partnership items convert to nonpartnership_items that partner debtor will pursuant to sec_6226 no longer have an interest in the outcome of the partnership proceeding and will no longer be a party thereto nor be allowed to participate therein if the partner is a tmp his status as such is terminated 89_tc_198 sec_301 a - l iv the partner debtor would also be ineligible to file a petition commencing a partnership proceeding in any court sec_6226 the partner debtor's partnership items will covert to nonpartnership_items on the date of the filing of a petition in bankruptcy and the period for assessment will be extended for one year after the date of conversion as long as the period under section a is open on the date of conversion harvey v commissioner tcmemo_1992_67 and fein v commissioner tcmemo_1994_370 __________________ the tax_court in chef's choice supra indicated that it might not be necessary to provide notice to state officials consequently the tefra partnership proceeding will without the partner debtor continue in normal fashion if the tmp's bankruptcy leaves the partnership without a tmp the service is not required to appoint a new tmp 92_tc_363 aff'd without pub op 899_f2d_1225 9th cir but if the partnership has non-notice partners it is advisable to a appoint a tmp since the non-notice partners get their notice of the proceedings through the tmp treatment of spouses i ii iii iv if a spouse files a joint_return with a partner she becomes a partner whose tax_liability will be determined pursuant to the tefra proceeding sec_6231 the bankruptcy of a partner will cause his partnership items to convert and the spouse who is treated as a partner solely because of sec_6231 will no longer be treated as a partner see 231_f3d_106 2d cir on the other hand the bankruptcy of a spouse who owns a separate or jointly held partnership_interest will convert partnership items on the joint_return for her but not for her spouse who is not in bankruptcy dublin v commissioner 99_tc_325 further a spouse that files for bankruptcy who does not own a separate partnership_interest will no longer be treated as a partner as of the filing of the bankruptcy petition the service has adopted the above holdings through final regulations sec_301 a -1 a the new regulations also create special rules for spouses holding joint_interests in a partnership in general spouses with a joint interest in a partnership eg due to community_property_laws are treated as holding separate interests in the partnership unless a partner’s spouse is not identified sec_301_6231_a_12_-1 and c in gillilan v commissioner tcmemo_1993_366 the tax_court held that the bankruptcy stay prohibited the service from signing a settlement agreement after a partner filed for bankruptcy even though the partner signed the agreement before he filed for bankruptcy not only did the agreement not bind the partner the court held it also did not bind the co-signing nonbankrupt spouse the service does not agree with this decision but did not appeal it the partner debtor can have his income_tax_liability attributable to converted partnership items determined by the bankruptcy court u s c sec_505 alternatively pursuant to i r c a a ii the normal deficiency procedures requiring the issuance of a statutory notice instead of an fpaa will apply in light of the pivotal role of the tmp in a tefra partnership proceeding a partner's status as tmp is terminated upon the filing of a petition naming the partner as a debtor in a bankruptcy proceeding sec_301 a - l iv the termination of the tax matters partner's representative status does not affect the validity of any_action taken by the partner as a tax_matters_partner before his representative status was terminated sec_301_6231_a_7_-1 an agreement to extend the statute_of_limitations signed by a tax_matters_partner before the date of his personal bankruptcy remains valid i r c b b however an agreement to extend the statute_of_limitations signed by a tax_matters_partner whose representative status has been terminated because of bankruptcy is of no effect and will not extend the assessment statute if the agreement was executed on or before date 92_tc_804 barbados has been statutorily overruled however by section b effective for extensions signed after date a bankrupt tmp can sign a statute extension which binds partners if the tmp has not notified the service of his bankruptcy in accordance with regulations c bankruptcy of a tiered_partnership in many large partnerships at least one of the partners is a pass- thru partner the term pass-thru_partner is defined in sec_6231 as a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership with respect to which unified_proceedings are conducted the pass-thru_partner is commonly referred to as a tier and the _________________________ for liabilities which may be assessed immediately pursuant to sec_6871 see discussion in section v infra partnership in which it holds an interest is called the source partnership in the service's opinion the bankruptcy of a tier should generally be treated the same as the bankruptcy of a partnership since a partnership is separate and distinct from its partners the indirect partners should not be affected by the bankruptcy of the tier the term indirect_partner is defined in sec_6231 as a person holding an interest in a partnership through one or more pass-thru partners therefore in spite of the fact that a tier is a partner and the bankruptcy of a partner will normally convert the partner debtor's partnership items into nonpartnership_items we believe that the tier should be ignored under the circumstances and that the bankruptcy of a tier will not convert the partnership items of the indirect partners into nonpartnership_items accordingly it is the service's position that only the occurrence of an event personal to an indirect_partner will convert the indirect partner's partnership items relating to the source partnership into nonpartnership_items therefore the bankruptcy of a tier should not adversely affect the tefra partnership proceeding regarding the source partnership however in third dividend dardanos assoc v commissioner tcmemo_1994_412 rev'd 88_f3d_821 9th cir the tax_court held that the bankruptcy of the tier tefra entity an s_corporation resulted in the conversion of the partnership items of its shareholders the indirect partners the court reasoned that the indirect partners received their notice of the proceedings through the tier and concluded that the bankruptcy terminated the tier's right to notice of the proceedings since in the court's view the indirect partners were cut off from the source tefra proceeding the court held that the partnership items of the indirect partners should be treated as having converted we disagree with these conclusions in fact the tier remains entitled to notice of the proceedings which it can forward to the indirect partners see sec_6223 furthermore conversion only occurs under statutory criteria which were not met see sec_6231 the ninth circuit reversed holding that the status of the tier partner did not affect the applicability of the tefra proceeding against the indirect partners v effect of bankruptcy on statute_of_limitations a prepetition partnership year sec_1 sec_6501 which requires the assessment of a tax within three years after the filing of a tax_return is the general statute_of_limitations for the assessment of federal taxes it is generally our position for protective purposes only however to make assessments attributable to partnership items within the time set forth in section this period of limitations generally runs three years from the date the partnership return is filed the tax matters partner's bankruptcy will not toll the period of limitations 94_tc_794 section f provides an extension of the period of limitations for partnership items which have converted to nonpartnership_items the period of limitations for assessment of converted partnership items shall not expire before one year from the date of conversion see harvey v commissioner tcmemo_1992_67 and fein v commissioner tcmemo_1994_370 furthermore as a result of a change made by the technical_and_miscellaneous_revenue_act_of_1988 tamra pub_l_no 102_stat_3342 this one year period may be extended by an agreement entered into between the secretary and the debtor the questions remains however whether the one year period under section f can shorten the time otherwise available under sec_6501 or a as a result it is preferable that the statutory notice be issued within the unextended one year period the service arguably does not get the benefit of a longer period of limitations which may exist under sections a or after an item has converted but see 114_tc_533 discussed below in a normal deficiency proceeding in a non-tefra context the statute_of_limitations on assessment under sec_6501 is suspended under sec_6503 for the period during which the service is prohibited from making an assessment by reason of a bankruptcy case and for days thereafter sec_6503 which suspends the period of limitations on assessment under sec_6501 does not suspend the period of limitations on assessment under section unless section is interpreted as an extension of sec_6501 consequently congress enacted section h as part of the tax reform act of which suspends the periods under section for a partner in bankruptcy for the period during which the service is prohibited from making an assessment by reason of a bankruptcy case and for days thereafter effective for periods open as of the date of enactment_date since the service is no longer barred from assessing partnership items under the amendment to u s c sec_362 however section h has no practical effect the period of limitations under section f can be suspended pursuant to sec_6503 through the issuance of a notice_of_deficiency upon issuance of the notice_of_deficiency the period for filing a petition and hence the period of limitations pursuant to sec_6503 will be suspended pursuant to sec_6213 for the period during which the debtor is prohibited by reason of the bankruptcy from filing a petition in the tax_court and for days thereafter sec_6503 the period of limitations under section f can also be suspended by agreement using form 872-f consent to extend time to assess tax attributable to items of a partnership or s_corporation that have converted under sec_6231 of the internal_revenue_code b postpetition partnership year sec_1 sec_6871 allows the immediate_assessment of a tax incurred by the bankruptcy_estate without prior issuance of a statutory_notice_of_deficiency sec_301_6871_a_-1 and b -1 851_f2d_660 3d cir 316_f2d_521 3d cir sec_6871 provides for the immediate_assessment of any deficiency including all interest additional_amounts and additions to tax imposed by subtitle a on the debtor but only if the liability for such tax has become res_judicata pursuant to a determination in a case under title ie a sec_505 determination where the deficiency attributable to the converted partnership items or any items affected by such items may be immediately assessed pursuant to sec_6871 the period for assessment under section f is not suspended by sec_6503 since the service is not prohibited from making such assessments by reason of the bankruptcy proceeding accordingly except as provided below the deficiency must be assessed within the period provided by section f regardless of whether a notice_of_deficiency has been issued a where it is impracticable to comply with the literal requirements of section f with respect to certain postpetition partnership years because the income_tax for a particular year does not become legally due and owing until after the expiration of the one year assessment_period under f it is our position that the assessment should be made within one year from the date that the income_tax_liability for that year becomes legally due and owing if the tefra partnership proceeding is completed and the decision is final when the partner goes into bankruptcy but the assessment has not yet been made the debtor's partnership items will not convert to nonpartnership_items sec_301_6231_c_-3 a under these circumstances the deficiency procedures will not apply and the service will not have to issue a statutory notice b statute_of_limitations i ii since the debtor's partnership items do not convert to nonpartnership_items the statute_of_limitations for assessment under section a pertaining to partnership and affected items controls the period for assessment will expire one year from the date that the fpaa was defaulted or the decision of the court became final whichever is applicable i r c d a with the addition amendment of u s c b d in the service may assess within this one year period without having to ask the bankruptcy court to lift the stay of sec_362 under sec_362 and f of the bankruptcy code b furthermore new section h suspends the period for assessment under section a for the period during which any assessment is barred by reason of the pendency of the bankruptcy and for days thereafter since the service is no longer barred from assessing determined partnership items under the amendment to u s c sec_362 however section h has no practical effect c statute_of_limitations generally in 114_tc_533 the tax_court held that rather than providing a separate statute for partnership items section extends the period of limitations under sec_6501 for protective purposes however the service will continue to treat section as a separate period for assessment from sec_6501 where the period of limitations has already expired under section but the period under sec_6501 remains open for one or more partners we will consider arguing the statute extension approach on a case by case basis the apjp division must approve all statute extension arguments
